Citation Nr: 9926944	
Decision Date: 09/20/99    Archive Date: 09/28/99

DOCKET NO.  96-47 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for head injury with 
amnesia.

2.  Entitlement to service connection for broken teeth.

3.  Entitlement to service connection for sutures in the 
neck.

4.  Entitlement to service connection for migraine headaches 
as secondary to head injury.

5.  Entitlement to service connection for blurred vision as 
secondary to head injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from October 1974 to November 
1978.

Initially, the Board of Veterans' Appeals (Board) notes that 
it previously remanded this matter in March 1998 so that the 
veteran could be afforded a requested hearing before a member 
of the Board at the regional office (RO).  In this regard, 
the Board observes that such a hearing was scheduled for the 
veteran in August 1998 on sufficient notice directed to the 
veteran's last known address of record in July 1999, and to 
an address which had been previously used to correspond with 
the veteran.  While the notice that was sent to the previous 
address was returned as undeliverable, there is no indication 
that the notice that was sent to his most recent address of 
record was returned by the Post Office.  

Thereafter, the record reflects that the veteran failed to 
report for his hearing before a traveling member of the Board 
on August 5, 1999.  The Board finds that since the veteran 
had been afforded proper notice of this hearing and failed to 
report, further remand for the purpose of scheduling another 
hearing date is not warranted.

Parenthetically, the Board notes that although a returned 
envelope was attached to the letter directed to the more 
recent address of record, an examination of the envelope 
reveals that this was the envelope addressed to the previous 
address of record.  Thus, the Board finds that the attachment 
of the returned envelope to the letter directed to the more 
recent address was an oversight on the part of the RO, and 
that there is, in fact, no reason to believe on the current 
record that the veteran did not receive proper notice of his 
scheduled Board hearing prior to the scheduled hearing date.  
The Board further notes that the record does reflect the 
existence of an undated note that was apparently filed in the 
claims folder subsequent to the July 1999 correspondence from 
the RO, and prior to an August 1999 Certification of Appeal, 
which contains an address in Houston, Texas, in addition to a 
telephone number.  However, even if this note contains a new 
address and telephone number for the veteran, in view of the 
fact that this note is not shown to be of record prior to the 
July 1999 notification letters, and that the July 1999 notice 
to the then most recent address of record was not returned as 
undeliverable, the Board continues to find that it is 
reasonable to conclude from this record that the veteran 
received proper notice of the August 1999 hearing, and that 
further remand for the purpose of scheduling another hearing 
date is not justified.  

In the Board's remand of March 1998, the Board also noted 
that it was unclear as to whether the veteran intended to 
withdraw the issue of entitlement to service connection for 
blurred vision as secondary to head injury as one of the 
claims on appeal, and the issue was consequently referred 
back to the RO for further clarification and/or adjudication.  
Since the record is still not clear as to whether the veteran 
intended to withdraw this issue, the Board finds that this 
issue remains a subject for current appellate consideration.

Finally, with respect to the issue of entitlement to service 
connection for broken teeth, the Board notes that the only 
issue developed for appellate consideration is the issue of 
entitlement to compensable service connection based on the 
in-service injury to the veteran's jaw.  However, as was also 
recognized by the RO, there is an implication in the record 
that the veteran may also be seeking entitlement to 
examinations and outpatient treatment under the provisions of 
38 C.F.R. §§ 17.160 and 17.161 (1998).  Since such a claim 
has not yet been adjudicated, the Board finds that this issue 
must be referred back to the RO for further clarification 
and/or adjudication.  The Board further notes that during the 
pendency of this appeal, the adjudication regulations for 
determining whether dental conditions are service-connected 
for purposes of eligibility for outpatient dental treatment 
were amended.  See Federal Register, Volume 64, No. 109, June 
8, 1999, page 30392-30393.



FINDINGS OF FACT

1.  Disability associated with broken teeth, blurred vision, 
migraine headaches, and sutures in the neck was not shown in 
service and is not currently shown; there is no competent 
medical evidence of disability associated with broken teeth, 
blurred vision, migraine headaches, and sutures of the neck 
causally linked to service.

2.  Disability associated with head injury with amnesia was 
not shown in service and there is no competent medical 
evidence of disability associated with head injury with 
amnesia causally linked to service.


CONCLUSION OF LAW

The claims for service connection for head injury with 
amnesia, broken teeth, sutures in the neck, migraine 
headaches as secondary to head injury, and blurred vision as 
secondary to head injury, are not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.303 (1998).  For the showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b) (1998).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war 
and organic diseases of the nervous system become manifest to 
a degree of 10 percent within one year from date of 
termination of such service, such diseases shall be presumed 
to have been incurred in service, even though there is no 
evidence of such diseases during the period of service. This 
presumption is rebuttable by affirmative evidence to the 
contrary. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1998).

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, periodontal disease (pyorrhea), and 
Vincent's stomatitis are not disabling conditions, and may be 
considered service-connected solely for the purpose of 
determining entitlement to dental examinations or outpatient 
dental treatment.  38 C.F.R. § 4.149 (1998).

The Board notes that loss of teeth can be compensably service 
connected only if such loss is, inter alia, "due to loss of 
body of maxilla or mandible without loss of continuity."  
38 C.F.R. § 4.150, Diagnostic Code 9913 (1998); see also 
38 C.F.R. § 4.149 (stating that replaceable teeth may be 
considered service-connected solely for the purpose of 
determining entitlement to dental examinations or outpatient 
dental treatment under the provisions of § 17.160 or § 17.161 
of this chapter; Dorland's Illustrated Medical Dictionary 
994, 984 (28th ed. 1994) (the maxilla is one of the bones 
forming the upper jaw, and the mandible is the bone of the 
lower jaw); Woodson v. Brown, 8 Vet. App. 352 (1995).  A note 
following Diagnostic Code 9913 goes on to point out that 
"[t]hese ratings apply only to bone loss through trauma or 
disease such as osteomyelitis, and not to the loss of the 
alveolar process as a result of periodontal disease, since 
such loss is not considered disabling."  

Under 38 C.F.R. § 4.9 (1998), mere congenital or 
developmental defects, absent, displaced or supernumerary 
parts, refractive error of the eye, personality disorder and 
mental deficiency are not diseases or injuries in the meaning 
of applicable legislation for disability compensation 
purposes.

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  Under the law, it is the obligation 
of the person applying for benefits to come forward with a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  A well grounded 
claim is "[a] plausible claim, one which is meritorious on 
its own or capable of substantiation.  Such a claim need not 
be conclusive but only possible to satisfy the initial burden 
of § 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible." 38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereafter "the Court") has held that, in general, 
a claim for service connection is well grounded when three 
elements are satisfied with competent evidence.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  First, there must be 
competent medical evidence of a current disability (a medical 
diagnosis).  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Second, there must be evidence of an occurrence or 
aggravation of a disease or injury incurred in service (lay 
or medical evidence). Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991); Layno v. Brown, 6 Vet. App. 465 (1994).  Third, 
there must be a nexus between the in-service injury or 
disease and the current disability (medical evidence or the 
legal presumption that certain disabilities manifest within 
certain periods are related to service).  Grottveit v. Brown, 
5 Vet. App. 91, 93; Lathan v. Brown, 7 Vet. App. 359 (1995).

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1998) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumption period and (ii) present manifestations 
of the same chronic disease.  Ibid.  

The Court has further held that a lay person is not competent 
to make a medical diagnosis or to relate a medical disorder 
to a specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Therefore, if the issue is one of medical 
etiology or a medical diagnosis, competent medical evidence 
must be submitted to make the claim well grounded.  See 
Grottveit at 93.

If the veteran fails to submit a well-grounded claim, the 
Department of Veterans Affairs (VA) is under no duty to 
assist in any further development of the claim.  38 U.S.C.A. 
§ 5107.

Service enlistment examination revealed no history of eye 
trouble, head injury, or frequent or severe headaches, 
although distant vision on the left was 20/30 and presumably 
formed the basis for the diagnosis of defective vision in the 
summary of defects and diagnoses.  

Service medical records further reveal that in April 1975, 
the veteran reportedly received a head injury in a "track 
accident" while training at Fort Hood, Texas.  It was noted 
that the veteran had been knocked out, was disoriented as to 
time and place, and complained of secondary jaw pain.  It was 
also noted that examination of occlusion of the teeth 
indicated effusion over the left infra mandible.  

Service hospital records from April 1975 reflect that the 
veteran was reportedly involved in a tank accident, at which 
time he was knocked unconscious.  It was noted that the 
veteran had no memory of the accident and that on admission, 
was awake, appropriately oriented to person, but not to place 
or time.  Physical examination revealed "superfic" abrasion 
and laceration to the left chin.  The laceration was sutured 
in the emergency room.  X-rays of the skull, cervical spine 
and chest revealed negative findings.  

The following day, the veteran was noted to be feeling much 
better and although nursing notes from the morning indicated 
that the veteran only remembered the location of the 
accident, the physician's notes indicate that his memory had 
largely returned.  The nursing notes also reflect that as of 
the morning of April 29, 1975, the veteran was on a regular 
diet.  On April 30, 1975, the veteran was discharged from the 
hospital on six days of convalescent leave, and was to return 
to the clinic upon his return.  At this time, it was noted 
that his condition appeared good.  The overall diagnosis was 
observation head injury with nerve and artery involvement not 
specified, and laceration of the right chin with no mention 
of nerve or artery involvement.

On May 7, 1975, examination at the surgical clinic at Darnall 
Army Hospital, Fort Hood, Texas, revealed no sequelae from 
the veteran's head injury.

Service dental records reveal that on June 9, 1975, the 
veteran underwent emergent filling of teeth number 9, 10 and 
11.

Service medical records from April 1976 reflect that battery 
acid got into the veteran's eyes when an automobile battery 
exploded, and that after flushing of the eyes, the veteran 
continued to complain of pain.  Lights reportedly bothered 
him and distant objects were blurred.  Later that month, the 
veteran returned for further treatment to the right eye, at 
which time he was told to use sodium sulfacetamide ointment.

On a service dental questionnaire dated in October 1976, the 
veteran reported a history of a serious injury/surgery of the 
head, face or jaw, and specifically referred to the tank 
accident.  The veteran also noted that he had been 
hospitalized for the injuries sustained in the tank accident.  

In early April 1977, the veteran reportedly sustained 
abrasions and contusions over various areas of the body, 
including the left eye, reportedly as a result of being 
assaulted while intoxicated.  

Later in April 1977, the veteran complained of symptoms which 
included congestion, headache, and weakness and the diagnosis 
was upper respiratory infection.  In June 1977, the veteran 
similarly complained of headaches and nasal congestion, and 
the assessment was again indicated to be upper respiratory 
infection.

Service optical screening in March 1978 revealed visual 
acuity of 20/20 in the right eye, and on the left, 20/25.

Separation examination in November 1978 revealed that the 
veteran denied a history of eye trouble or frequent or severe 
headaches, but did report a history of ear, nose or throat 
trouble, head injury, loss of memory or amnesia, and periods 
of unconsciousness.  It was noted that his history of amnesia 
and unconsciousness referred to the time of a concussion that 
occurred in 1975.  The veteran also specifically noted that 
he had sustained a concussion in a tank accident at Fort 
Hood, Texas.  Evaluation at this time of the head and eyes 
revealed normal findings, and ophthalmoscopic, pupil, ocular 
motility, psychiatric and neurological evaluation also 
revealed negative findings.  No teeth were identified as 
missing, and visual acuity was noted to be 20/20 bilaterally.  

In his original application for compensation filed in 
February 1995, the veteran sought service connection for head 
injury (resulting in amnesia), four broken teeth, sutures in 
the neck, migraine headaches as a result of head injury, and 
blurred vision as a result of head injury.

A VA hospital summary for the period of February to March 
1995, reflects a history of depression for the previous six 
to seven months, and a report of memory problems dating back 
to 1974, when the veteran had a head injury in the service.  
It was noted that apparently, the veteran did have loss of 
consciousness for about two weeks after the injury and that 
he had continued to have a memory problem ever since, which 
he made an effort to hide by drinking and claiming his memory 
problem was secondary to his intoxication.  The veteran 
further reported that over the years, his memory problem had 
worsened because of his drinking.  He indicated that he had 
been sober for seven months prior to coming to the hospital.  
Although he indicated that he had continued employment for 20 
years following service, he described recent difficulties as 
a result of depression and memory problems.

Examination at the time of admission revealed a well-healed 
old scar on the central forehead, prominent parotid glands, 
poor dentation, and an old healed scar on his right wrist.  
Memory evaluation revealed that he scored about 28 out of 30, 
missing one recall and one concentration.  He continued to 
report, however, that he had a problem with memory.  The 
veteran was noted to be positive for the hepatitis A 
antibody.  He also exhibited blood glucose in the range of 
the 270's and some liver function abnormality.  With respect 
to his memory problem, it was noted that the veteran was 
referred to neuropsychological examination by Dr. L. during 
the hospitalization, and that although the official report 
was apparently not yet in the chart, on the reporting 
examiner's speaking with Dr. L., it was learned that the 
veteran did have significant memory problems which were 
probably secondary to his alcoholism.  Dr. L. was also 
indicated to believe that the veteran's memory problems were 
most likely not related to the injury, but that it was 
difficult to rule that out.  The veteran was encouraged 
during this admission in note keeping and in writing in 
journals and diaries in order to substitute for his memory 
deficits.  

With respect to his dental problem, it was noted that the 
veteran apparently had several carious teeth which were 
asymptomatic.  It was further noted that he had been seen by 
a dentist and that there was a note by the dentist that the 
veteran would be seen as an outpatient if he was eligible.  

At the time of discharge in March 1995, it was indicated that 
his cognitive problem remained the same, but had not 
progressed significantly.  It was noted that it might have 
improved a little bit with improvement in his depression and 
concentration, but he continued to have a problem, and 
considering the level of his memory problems, it was 
indicated that the veteran might be unemployable at this 
time.

The diagnoses included depression not otherwise specified, 
and cognitive disorder, not otherwise specified (probable 
alcoholic dementia).

VA outpatient records for the period of January to February 
1996 reflect that the veteran missed numerous sessions at the 
VA psychology clinic in January 1996. 


II.  Analysis

After careful review of the evidence, the Board finds that of 
the three elements of a well-grounded claim, the evidence of 
record in this case fails to show a current disability 
(element one) and/or fails to show that a current disability 
is linked to a disease or injury of service origin (element 
three).  See Caluza, supra.  In this context, the Board first 
notes that the evidence of record does not reveal current 
disability associated with sutures of the neck, blurred 
vision, migraine headaches, or broken teeth, and that under 
the case law, it is clear that a fundamental element of a 
well-grounded claim is competent evidence of "current 
disability" (medical diagnosis) pursuant to cases such as 
Rabideau v. Derwinski, supra, and Brammer v. Derwinski, 
supra.  The Board further notes that "current disability" 
means a disability shown by competent medical evidence to 
exist at the time of the award of service connection.  
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Chelte v. 
Brown, 10 Vet. App. 268 (1997).  As the Court has held, the 
regulatory definition of "disability" is the ". . . 
impairment of earning capacity resulting from such diseases 
or injuries and their residual conditions . . . ."  
38 C.F.R. § 4.1 (1997); Hunt v. Derwinski, 1 Vet. App. 292, 
296 (1991).  Under these criteria, "disability" for VA 
compensation benefit purposes is not shown to be present in 
this case as to these claims.  

With respect to the veteran's claim for service connection 
for broken teeth, the Board also notes that entitlement to 
service connection is squarely dependent upon medical 
evidence that demonstrates that the veteran's teeth problems 
during service were the result of the loss of substance of 
the body of the maxilla or mandible through trauma or disease 
such as osteomyelitis, and the record does not contain 
medical evidence which reflects that in-service teeth 
problems were caused by bone loss to the maxilla or mandible.  
Consequently, since there has been no evidence provided of a 
disability for which service connection may be granted, the 
veteran has not submitted a "plausible" claim for service 
connection, and his claim for service connection for broken 
teeth must be denied as not well grounded.

The Board readily recognizes that the veteran has described 
the onset of certain symptoms through his lay statements that 
a lay party is able to establish.  Moreover, for purposes of 
determining whether the claim is well grounded, lay 
evidentiary assertions must be presumed to be true, with 
exceptions not here relevant.  King v. Brown, 5 Vet. App. 19 
(1993).  Thus, the Board finds that the second element of a 
well-grounded claim is established as to all of the claims on 
appeal.  See Caluza v. Brown, supra.

Alternatively, however, all of the claims are not well 
grounded due to the lack of evidence to satisfy element 
three, a nexus between any current manifestation of 
disability associated with head injury with amnesia, several 
broken teeth, sutures of the neck, blurred vision, or 
migraine headaches, and disease or injury in service, or 
within any applicable one year presumptive period thereafter.  
The only evidence advanced to support the existence of this 
element of a well-grounded claim is the assertions and 
statements of the veteran.  However, the Court has said that 
claimants unversed in medicine are not competent to make 
medical determinations involving medical diagnosis or 
causation.  In other words, since the veteran has had no 
medical training, his assertion that he currently has 
disability associated with head injury with amnesia, several 
broken teeth, sutures of the neck, blurred vision, or 
migraine headaches which is related to certain symptoms he 
experienced in service or to a period of one year following 
service, carries no weight.  See Espiritu v. Derwinski, 
supra.  Nor can lay evidentiary assertions establish the 
nexus element on the basis of continuity of symptoms because 
the disorders at issue are not those subject to lay 
observation (disability associated with head injury with 
amnesia, broken teeth, sutures of the neck, blurred vision, 
and migraine headaches).  See Savage v. Gober, 10 Vet. 
App. 488, 495-97 (1997).  Where the determinative issue 
involves medical causation or medical diagnosis, competent 
medical evidence to the effect that a claim is plausible is 
required for the claim to be well grounded.  See Grottveit v. 
Brown, supra.

With respect to the articles relied upon by the appellant for 
the proposition that there is a relationship between his 
memory problems, blurred vision, and migraine headaches and 
his in-service injury, the Board notes that the Court has 
addressed whether medical texts or physicians' opinions 
containing generic statements that disorder A can cause 
disorder B can constitute competent medical evidence to 
establish the nexus element necessary to make a claim well 
grounded in a specific case.  In Libertine v. Brown, 9 Vet. 
App. 521, 523 (1996), the Court, citing Beausoleil v. Brown, 
8 Vet. App. 459, 463 (1996), held that such evidence is "too 
general and inconclusive to make [a] claim well grounded."

On the other hand, in Rucker v. Brown, 10 Vet. App. 67 
(1997), the Court addressed whether scientific articles could 
be used to establish a theory that non-ionizing radiation 
from naval radar could be linked to certain carcinomas and 
held they could.  In that case, however, the record also 
contained a supporting opinion from the treating physician 
that was specific to the facts of the appellant's claim and 
the Court cited both the articles and the opinion as the 
basis for finding the claim well grounded.  In this case, 
there is no medical opinion linking the specific facts of 
this appeal to the general theory.

The Board's determination that the appellant's proffered 
authority is insufficient to well ground the claim is further 
supported by the case of Sacks v. West, 11 Vet. App. 314 
(1998), in which the Court noted the following:

Suppose, in the context of considering whether a 
claim is well grounded, a treatise were being 
reviewed that stated that occasional joint pain is 
usually an early symptom of arthritis or that an 
incident of chest pain will usually occur before 
heart disease is diagnosed.  Such evidence would be 
rejected as insufficient to link a veteran's 
averment of chest pain in service to a current 
diagnosis of heart disease, because that evidence 
would not address the likelihood that a person who 
had manifested a particular symptom would later be 
found to have the disease in question.  Hence, that 
kind of treatise evidence would be "too general 
and inclusive[]" to make a link more than 
"speculative[]" and, accordingly, would be 
insufficient to make the claim plausible, that is, 
well grounded.  The same is the case with the 
treatise evidence here.  Acceptance of this 
evidence as sufficient to establish the 
plausibility of causality would be predicated on 
simply the instinctive inference of a lay person, 
rather than upon an adjudicative determination 
(made by a lay person) as to the credibility and 
weight of expert evidence. 

(Citations omitted).

Additionally, the Board observes that in the recent case of 
Mattern v. West, 12 Vet. App. 222 (1999), the Court noted 
that it had previously addressed the relevance of medical 
treatise evidence to the determination of well-groundedness, 
and determined that generally, an effort to establish a 
medical nexus to a disease or injury solely by generic 
information in a medical journal or treatise "is too general 
and inconclusive" to well ground a claim.  The Court went on 
to indicate that medical treatise evidence can, however, 
provide important support when combined with an opinion of a 
medical professional.  

Similarly, medical treatise evidence could "discuss[] 
generic relationships with a degree of certainty such that, 
under the facts of a specific case, there is at least a 
plausible causality based upon objective facts."  Wallin v. 
West, 11 Vet. App, 509, 514 (1998).  Here, as was noted 
above, the medical authority proffered by the appellant is 
not combined with an opinion of a medical professional.  
Moreover, it does not discuss generic relationships between 
the veteran's memory problems, blurred vision, and migraine 
headaches and his in-service injury with a degree of 
certainty such that, under the facts of this case, there is a 
plausible causality based upon objective facts.  Wallin v. 
West, supra.

As for the medical evidence of record, there is no medical 
evidence which relates any current manifestation of head 
injury with amnesia, several broken teeth, sutures of the 
neck, blurred vision, or migraine headaches to service or to 
within one year of service.  In fact, with respect to the VA 
hospital summary from March 1995, the reporting examiner 
noted that during this hospilization, the veteran was 
referred to neuropsychological examination by Dr. L., and 
that although it was "difficult to rule out," it was Dr. 
L.'s opinion that the veteran's memory problems were most 
likely not related to the in-service head injury.  While the 
hospital summary indicates that Dr. L.'s official report was 
not yet in the chart, the reporting examiner related having a 
discussion with Dr. L., in which the above-noted opinion was 
expressed.  Consequently, although the record does not 
contain the official report of the opinion of Dr. L., since 
this opinion was expressed to the physician who summarized 
the veteran's hospitalization, and there is no reason to 
believe that this physician related this opinion in an 
inaccurate fashion, the Board finds that remand for the sole 
purpose of obtaining the actual report of the opinion is not 
warranted.  

Accordingly, the Board further finds that all of the 
veteran's claims are not well grounded based on the lack of 
competent medical nexus evidence.









ORDER

The claims for service connection for head injury with 
amnesia, broken teeth, sutures of the neck, blurred vision, 
and migraine headaches, are denied as not well grounded. 



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

